Citation Nr: 1402569	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:  New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence in the form of private medical records (i.e., a September 2013 MRI of the lumbar spine and a medical opinion from Dr. Mintz), which was accompanied by a waiver of initial RO consideration of the evidence in accordance with 38 C.F.R. § 20.1304.    

The reopened claim of service connection for residuals of a back injury is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2008 rating decision denied the Veteran's claim of service connection for chronic spinal strain and sprain with symptomatic arthrofibrosis (claimed as residuals of a back injury), finding that new and material evidence had not been received to reopen the back disability claim because the evidence failed to establish a relationship between his current disability and his service.

2.  The Veteran initiated, but did not perfect, an appeal of the February 2008 rating decision denial of service connection for the claimed residuals of a back injury; and, by operation of law that decision became final based on the evidence of record at the time.

3.  Evidence received since the February 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a back injury and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of a back injury may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to reopen the claim of service connection for residuals of a back injury is favorable to the Veteran, no further action is required to comply with the VCAA.

Procedural History and Evidence Previously Considered

A February 2008 rating decision denied the Veteran's claim of service connection for chronic spinal strain and sprain with symptomatic arthrofibrosis (claimed as residuals of a back injury), on the basis that new and material evidence had not been received to reopen the back disability claim.  Specifically, as to materiality the RO determined that the evidence failed to establish a relationship between his current condition and active service.  The Veteran's same claim was denied on two previous occasions:  initially in July 1997, when the RO found that the evidence showed the Veteran had a pre-existing back disorder that was not permanently aggravated or worsened as a result of military service; and then in January 2004, when the RO found that the evidence was new but not material as it did not show a link between the current back condition and any event in service.  The Veteran initiated an appeal of the February 2008 rating decision with the filing of a notice of disagreement in September 2008.  In response, the RO issued a statement of the case (SOC) in the matter in March 2009, informing the Veteran that he had 60 days in which to perfect his appeal to the Board by filing substantive appeal or else his case would be closed.  He did not file a substantive appeal. 

As the Veteran did not perfect his appeal to the Board, the February 2008 rating decision became final by operation of law; the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the February 2008 rating decision included the following records.  Service records showed that the Veteran served on active duty from July 1966 to June 1968.  Service treatment records show that at the time of a May 1966 enlistment physical examination, the Veteran reported occasional backaches; on the physical examination his spine was evaluated as normal.  He was treated for back pain in April 1967, at which time it was noted that he had sprained his back before service when he was 19 years of age.  There was marked lordosis with mild right lateral scoliosis due to left paraspinous muscle spasm, as well as limitation of motion.  The impression was postural back sprain.  On January 1968 service separation examination, the spine was normal.  
 
Postservice records indicate that the Veteran underwent a VA examination in July 1997, at which time the diagnoses were chronic spinal strain and sprain with symptomatic arthrofibrosis, and with probable degenerative joint disease of the spine.  The Veteran had reported on examination that he had injured his back when he jumped out of a vehicle in service, and that he also developed spinal symptoms after a motor vehicle accident in October 1995 (he did not report any treatment for his spine between service and the 1990s).  VA outpatient records show that in September 2001, the Veteran presented for an initial visit with VA, complaining of a back injury with low back pain since service.  C. Mintz, M.D., a family practitioner, indicated in a September 2007 statement that the Veteran had been his patient since the 1980s with frequent complaints of lower back pain, in addition to having had cervical spine surgery.  Records from Dr. Mintz, dated from 1987 to 2007, show treatment for a variety of ailments.  The initial complaints referable to the cervical spine are recorded in February 1988; the initial complaints referable to the lower spine appear in December 1995.  Other private records include those from R. Strauss, M.D., a neurologist, who evaluated the Veteran in May and June 2005.  Records from Dr. Strauss indicate that the Veteran had a history of cervical spine surgery in 1997 as a result of injury sustained in a motor vehicle accident in 1995.  It was also noted that the Veteran had been suffering low back pain for at least six years, and that an MRI of his lumbar spine in 1999 was essentially unremarkable.  An MRI of the lumbar spine completed in June 2005 showed multi-level disc desiccation and disc protrusion.  VA outpatient records show that an MRI of the lumbosacral spine in July 2007 found severe degenerative changes of L5-S1 disc level with desiccation and height loss, diffuse disc osteophyte bulge causing moderate right and mild left neural foraminal stenosis, and lesser degree of degenerative changes at other levels of the lumbar spine.  

Current Claim to Reopen

As the unappealed February 2008 rating decision became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

The records received since the February 2008 rating decision consist of additional private medical records including an opinion, and testimony of the Veteran. 

Private records include statements from Dr. Mintz, received in July 2010 and October 2013, in which he asserts that the Veteran had consistently complained of spine problems for as long as he had been coming to him since the mid-1980s; that it was more likely than not that the lower back spinal strain was aggravated during service and that the "truck accident in 1996 has nothing to do with the initial cause of his lower back"; and that after a review of the Veteran's chart and lab results, he had a degenerative back disease for which his service injury was "the probable cause or the acceleration."  At hearings in April 2013 and October 2013, the Veteran acknowledged a previous back problem at the time of entry in service but was nevertheless found physically fit for service.  He described the circumstances of a back injury during service when he fell off the back of a truck after his rifle caught on canvas.  He maintained that he had experienced back problems ever since service.  He stated that his lower back problems were due to his service injury while his neck problems were from a motor vehicle accident in October 1996 [sic].  

When considered with the previous evidence of record, the additional medical records and statements of the Veteran since the 2008 RO decision constitute new and material evidence to reopen the claim of service connection for residuals of a back injury, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  This is because the evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that a current back disability was attributable to his period of active service.   

The additional evidence received since the 2008 rating decision, when viewed in the context of the evidence already of record, raises a reasonable possibility of substantiating the claim.  The RO previously denied the claim on the bases that a pre-existing disability was not permanently aggravated during service and that there was no link between a current disability and an event in service.  However, the Veteran asserts that he has experienced back pain, apparently localized to the lower spine area, ever since an injury in service.  Significantly, for the purpose of reopening the credibility of the evidence, particularly the statements by the Veteran, is presumed.  Further, his family physician, Dr. Mintz, has furnished statements, which on their face substantiate the Veteran's assertions of a longstanding history of low back pain and which relate the Veteran's current degenerative back condition to his back injury in service.  As the additional evidence received is both new and material, the claim of service connection for bilateral hearing loss must be reopened.


ORDER

The appeal to reopen a claim of service connection for residuals of a back injury is granted.





REMAND

Prior to considering the claim of service connection for residuals of a back injury on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.

On July 1997 VA examination the examiner did not provide an opinion regarding the etiology of the diagnosed chronic spinal strain and sprain with symptomatic arthrofibrosis and probable degenerative joint disease of the spine.  The Veteran submitted medical opinions from Dr. Mintz, in July 2010 and October 2013, but the rationale underlying the conclusions is not apparent or does not take into consideration significant facts in the record.  For example, in the 2010 opinion, Dr. Mintz indicated that the Veteran had been his patient since the mid-1980s, that he has consistently complained of spine problems for as long as he has been coming to him, and that the 1996 [sic] truck accident had "nothing to do with the initial cause of his lower back."  Dr. Mintz recounted the Veteran's history of having injured his back during service and of having experienced back problems ever since then.  He opined that based on a careful review of his chart, studies, examinations, and lab results, which showed degenerative back disease, the Veteran's military injury was the "probable cause or the acceleration of" his back condition.  Notwithstanding the foregoing, a review of Dr. Mintz's treatment records from 1987 to 2007 (showing complaints of and treatment for numerous ailments) did not find mention of a complaint, finding, or diagnosis of a lower back problem prior to December 1995 (two months after the Veteran's October 1995 motor vehicle accident).  

The evidence of record is insufficient to decide the claim, and a VA medical examination and a medical opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Treatment records pertaining to the cited motor vehicle accident in 1995 must be secured prior to the medical opinion sought (so that the opinion offered is based on a complete, and accurate, medical history.  A July 1997 VA examination report indicates that the Veteran was treated at "Christiana" after the accident.  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify (and provide release for the records of) all providers of evaluation and/or treatment for the spine he received in connection with/and following a motor vehicle accident in (or about) October 1995.  Secure complete clinical records of the evaluations and treatment from each provider (specifically including the "Christiana" provider cited in a July 1997 VA examination report).  

2.  Thereafter, arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  [The examiner is asked to consider the following facts noted.  In statements and testimony, the Veteran asserts that he has experienced low back pain ever since a back injury in service.  He asserts that his low back problems are attributable to service and that his neck problems arose after a motor vehicle accident in October 1995.  Service treatment records show that he reported occasional backaches on enlistment examination, but his spine was evaluated as normal.  During service, he was seen with a back sprain on one occasion.  His spine was evaluated as normal on 1968service separation physical examination.  After service, private medical records show initial complaints referable to the lower spine in December 1995, after a reported motor vehicle accident in 1995, and initial complaints referable to the neck in 1988.  Records from Dr. Mintz show a diagnosis of sacral strain in December 1995 and a diagnosis of right sacroiliac strain in June 1997.  On a July 1997 VA examination, the diagnoses were chronic spinal strain and sprain with symptomatic arthrofibrosis, and probable degenerative joint disease of the spine.  Subsequent private and VA records include MRIs of the lumbosacral spine, which reveal multi-level disc desiccation and disc protrusion from 2005 and severe degenerative changes from 2007.] 

Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's current back disability was incurred in or aggravated during active service.  

A complete rationale for all opinions expressed must be provided.   

2.  The RO should then review the record, and readjudicate de novo the claim of service connection for residuals of a back injury.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


